This is one of the cases referred to in the opinion rendered today in the case of State v. Hart et al., 196 So. 62,1 of this court. The facts and issues in this case are stated in the opinion rendered in that case. The only additional issue raised by the relators in this case is in their contention that the evidence shows that they had nothing whatever to do with the transactions described in the indictment as constituting a crime, alleged to have been committed in Lincoln parish. The question whether the relators in this case participated in the alleged crime belongs to the question of guilt or innocence, and not to the question of jurisdiction, which is the only question tendered by the defendants' pleas to the jurisdiction.
For the reasons given in the opinion rendered today in the proceeding entitled State *Page 208 
v. Hart et al., 196 So. 62, the relief prayed for by the relators in this case is denied, and the judgment of the district court, overruling the relators' plea to the jurisdiction of the court, is affirmed.
HIGGINS, J., concurs in the decree.
1 1915 La. 184.